         Case 1:20-cv-01003-AT-SDA Document 22 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Tenasia Patricia Martin,                                                9/18/2020

                                 Plaintiff,
                                                             1:20-cv-01003 (AT) (SDA)
                    -against-
                                                             ORDER
 Commissioner of Social Security,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that the parties are directed to appear for a telephone conference in

this action on Friday, October 9, 2020 at 10:00 a.m. At the scheduled time, the parties shall each

separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

       It is further Ordered that, prior to the conference, the parties shall meet and confer

regarding the Commissioner’s proposal to remand this action for further proceedings, in an

attempt to reach a consensual resolution.

SO ORDERED.

DATED:         New York, New York
               September 18, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
